DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 24-25, 28-29, 38-40, and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 5,704,240) in view of Olson et al. (US 2008/0047922).
In re claim 17: Jordan discloses a reclosable metallic container 10, comprising:
 a container body 10 comprised of a bottom portion (lower most portion of 10), a sidewall portion 14, a neck portion 16 extending upwardly from said sidewall portion 14, container threads 12 that wrap at least one time around a portion of said neck portion 16, an opening (container opening positioned inside of 20) positioned on an uppermost portion of said neck portion 16, and a curl 20 formed on said uppermost portion of said neck portion 16, wherein said container threads 12 include peaks (fig.3) that project 
Jordan discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Olson et al.:
 a threaded closure 170 comprising: a closure body (body of 170) adapted to be inserted at least partially into an opening of a neck portion 158; closure threads 164 formed on at least a portion of an outside surface of said closure body; and at least one seal 178 adapted to contact a surface of said container body 150 (see figure 13 and paragraph [0042] of Olson et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the container of Jordan with a threaded closure as taught by Olson et al. in older to close and seal the container therefore preserving and protecting the item being stored within (see figure 13 and paragraph [0042] of Olson et al.).  
In re claim 24: a thread 164 of said closure threads 164 wrap at least 360° around said closure body (see figure 13 and paragraph [0042] of Olson et al.).  
In re claim 25: said threaded closure seals a product within said container body (this is the intended purpose of the closure and container), wherein the container threads are formed before said threaded closure is rotated to open the container (this limitation is inherent with any threaded container, the closure needs to be rotated to be removed when the container is opened and therefore the thread would have been present before this action can occur). 
In re claim 28: said container body is comprised of at least one of a steel, a tin, and an aluminum material, and wherein the threaded closure is comprised of at least one of a plastic and a 3Application No. 16 052,236Atty Docket No. 1604-741-DIVmetal material (see col.1, ll.48-55 of Jordan for the container body and paragraph [0042] of Olson et al. for the threaded closure). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Jordan in view of Olson et al. for the same reason as discussed above in claim 17.  
In re claim 29: said peaks of said container threads project at least partially into valleys of said closure threads (this is required for the threads to rotate the container into an open position).
  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Jordan in view of Olson et al. for the same reason as discussed above in claim 17.  
In re claim 38: said container threads are formed by a thread roller that presses against the exterior surface of the neck portion 16 (see figure 2 of Jordan). Furthermore, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process (using a thread roller).  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)   

In re claim 39: the thread roller presses said neck portion against closure threads (arbor threads) to form said container threads.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process (using a thread roller).  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). It should be noted that forming outside mating thread by using a thread roller and an inner formed thread was notoriously well known in the art at the time the invention was effectively filed (for evidence see the prior art of Hanafusa et al. (US 2005/0067365)).
In re claim 40: the closure threads on the outside surface of the closure body contact the container threads projecting inwardly from the interior surface of the neck portion (this is required for the threads to rotate the container into an open position).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Jordan in view of Olson et al. for the same reason as discussed above in claim 17.  
In re claim 42: A metallic container 10 for a product to be sealed therein (col.1, ll.13-15), comprising: a container body 10 comprised of a bottom portion (lower most portion of 10), a sidewall portion 14, a neck portion 16 extending upwardly from said sidewall portion 14,  container threads formed by a thread roller pressing against an In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).), an opening (container opening positioned inside of 20) positioned on an uppermost portion of said neck portion 16, and a curl 20 formed on said uppermost portion of said neck portion 16, wherein said container threads 12 include peaks (fig.3) that project inwardly from an interior surface of said neck portion 16, and wherein an exterior surface of said neck portion 16 includes inwardly oriented valleys (valleys that are created by 32) corresponding to said peaks (see fig.3 of Jordan) 
Jordan discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Olson et al.:
 a threaded closure 170 comprising: a closure body (body of 170) adapted to be inserted at least partially into an opening of a neck portion 158; closure threads 164 formed on at least a portion of an outside surface of said closure body; and at least one seal 178 adapted to contact a surface of said container body 150 (see figure 13 and paragraph [0042] of Olson et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the container of Jordan with a threaded closure 
In re claim 43: a container thread 12 of the container threads 12 extends continuously at least one time around the neck portion 16 (see fig.3 of Jordan).
In re claim 44: a thread 164 of the closure threads 164 extends at least one time around the closure body (see figure 13 and paragraph [0042] of Olson et al.).    
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Jordan in view of Olson et al. for the same reason as discussed above in claim 42.  
In re claim 45: the container threads are formed by the thread roller before the threaded closure is rotated to open the container body, and wherein the peaks of the container threads project at least partially into valleys of the closure threads.  The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process (using a thread roller).  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). It should be noted that forming outside mating thread by using a thread roller and an inner formed thread was notoriously well known in the art at the time the .


Claims 18, 37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 5,704,240) in view of Olson et al. (US 2008/0047922) and in further view of Russell et al. (US 6,123,212). Jordan in view of Olson et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Russell et al.:
In re claim 18: Russell et al. teaches the provision of a channel 20 formed through said closure threads 19 which is configured to allow the evacuation of a gas from within the reclosable container after the threaded closure is rotated, wherein the channel 20 is vertically oriented and extends through a lower thread 19 of said closure threads 19 (see col.4, ll.35-53 of Russell et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the closure threads of Jordan in view of Olson et al. with a vent channel as taught by Russell et al. in order to release gases when the container is opened and holding a beverage that is carbonated (see col.4, ll.35-53 of Russell et al.).
In re claim 37: the channel 20 extends through two threads 19 of said closure threads (see col.4, ll.35-53 of Russell et al.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the closure threads of Jordan in view of Olson et al. and Russell et al. for the same reason as discussed above in claim 18.
In re claim 46: the closure body includes a channel 20 that extends generally vertically through the closure threads 19 (see col.4, ll.35-53 of Russell et al.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the closure threads of Jordan in view of Olson et al. and Russell et al. for the same reason as discussed above in claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 5,704,240) in view of Olson et al. (US 2008/0047922) and in further view of Laveault et al. (US 6,981,601). Jordan in view of Olson et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Laveault et al.:
In re claim 20: a liner 12 interconnected to a portion of said closure 14, wherein said liner 12 contacts at least a portion of said container body C (see figures 8 and 9 of Laveault et al.).   
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the closure of Jordan in view of Olson et al. with a liner as taught by Laveault et al. in order to enhance the sealing cooperation between the closure and container (see col.3, ll.44-54 of Russell et al.).

Allowable Subject Matter
Claims 21, 27 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735